                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


ROSE MARIE BUTTERFLY                              CV-18-96-GF-BMM-JTJ

                 Plaintiff,

       vs.
                                                            ORDER
BENEFIS HEALTH SYSTEM,
KATHIE AVIS, PAMELIA
BLACKWELL, CASEY
BUCKINGHAM, LISA WATSON-
WHITFORD, and DONALD FISH,

                 Defendants.



      Plaintiff Rose Butterfly has filed a Motion to Amend or Alter Judgment.

(Doc. 39). United States Magistrate Judge John Johnston issued his Findings and

Recommendations on December 9, 2019. (Doc. 36). This Court adopted the

Magistrate’s Findings and Recommendations in full on January 6, 2020. (Doc.

37). As Plaintiff’s counsel acknowledges, Plaintiff failed to timely object to the

Magistrate’s Findings and Recommendations.



                                          1
      Plaintiff has not demonstrated that circumstances exist to warrant the

“extraordinary remedy” of altering or amending the Court’s judgment. Fed. R.

Civ. P. 59(e); Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011).

Under Rule 59(e), an judgment may be altered or amended to (1) correct a manifest

error of law or fact; (2) to address newly discovered or previously unavailable

evidence; (3) to correct a decision that was manifestly unjust; or (4) to address an

intervening change in controlling law. Herron, 634 F.3d at 1111. Plaintiff does

not demonstrate any of the above circumstances.

      IT IS ORDERED that Plaintiff’s Motion to Amend or Alter Judgment

(Doc. 39) is DENIED.

      DATED this 18th day of February, 2020.




                                          2
